Name: Council Regulation (EC) No 2407/1999 of 8 November 1999 amending Regulation (EC) No 2505/96 opening and providing for the administration of autonomous Community tariff quotas for certain agricultural and industrial products
 Type: Regulation
 Subject Matter: tariff policy;  agricultural activity;  processed agricultural produce;  industrial structures and policy
 Date Published: nan

 EN Official Journal of the European Communities13. 11. 1999 L 291/1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 2407/1999 of 8 November 1999 amending Regulation (EC) No 2505/96 opening and providing for the administration of auto- nomous Community tariff quotas for certain agricultural and industrial products THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 26 thereof, Having regard to the proposal from the Commission, Whereas: (1) By virtue of Regulation (EC) No 2505/96 (1), the Council opened Community tariff quotas for certain agricultural and industrial products; Community demand for the products in question should be met under the most favourable conditions; Community tariff quotas should therefore be opened at reduced or zero rates of duty for appropriate volumes, avoiding any disturbance to the markets for these products; (2) Regulation (EC) No 2505/96 should therefore be amended, HAS ADOPTED THIS REGULATION: Article 1 The tariff quota shown in the Annex to this Regulation shall be added to Annex I to Regulation (EC) No 2505/96. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 November 1999. For the Council The President K. SASI (1) OJ L 345, 31.12.1996, p. 1. Regulation as last amended by Regulation (EC) No 1969/1999 (OJ L 244, 16.9.1999, p. 38). EN Official Journal of the European Communities 13. 11. 1999L 291/2 Order No CN code Taric code Description Amount of quota Quota duty (%) Quota period ANNEX 09.2989 ex 1511 10 10 10 Palm oil, coconut (copra) oil or palm 200 000 t 0 1.11.1999  ex 1511 90 19 10 kernel oil for the manufacture of: 31.12.1999 ex 1511 90 91 10 ex 1513 11 10 10  industrial monocarboxylic fatty acids ex 1513 19 30 10 of subheading 3823 19 10, ex 1513 21 11 10  mixtures of methyl esters of fatty ex 1513 29 30 10 acids of subheading 3824 90 95,  methyl esters of fatty acids of heading 2915 or 2916 or  stearic acid of subheading 3823 11 00 (a) (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions.